Citation Nr: 1725811	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2016, the Veteran testified before a Decision Review Officer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO. 

In his July 2011 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  His representative reminded VA of the outstanding hearing request in an August 2016 VA-Form 646.  

Despite being noted on both the Appeal Checklist and VA Form 8 Certification of Appeal that the Veteran had requested a Board hearing and such hearing was not held the case was certified to the Board prior to scheduling the Veteran for a Board hearing.  While acknowledging that the Veteran has testified before a DRO, he still has a right to a hearing before a Veterans Law Judge.  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of hearings at the RO before a Veterans Law Judge is within the province of the RO.  38 C.F.R. § 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing at the Oakland RO with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


